Title: To Alexander Hamilton from Nathaniel Appleton, 26 January 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander



United States Loan OfficeBoston 26 Jany. 1791
Sir

Your circular favour of 11 instant is recd. I don’t remember to have ever seen any Bills of the Old Emissions dated 2d July 1777; the person to whom I intrust counting the paper money thinks he never admitted a Bill of that date, as I have proof Sheets of evry denomination. This serves to inclose a second receipt of 12th. instant. & a first Receipt 22d. instant for certificate Recd. from the Register by which I have a full supply at present. I have never issued a Certift. for Depositts nor to a non subscriber; there is so general a disposition in the Holders of public paper to comply with the proposed Loan that I hope not to be obliged to issue either of them. I have not yet been able, with my utmost exertion to compleat the return for the month of November but I am in hopes to forward it by next Post. The Transfers in the Office are very numerous which ingrosses much of my time. I stated about 700 accounts besides Transfers & those arising from subscription in State Notes.
With great respect I have the honor to be   Sr Your hum Sert

N A

